Citation Nr: 9900338	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  96-09 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.

2.  Entitlement to a compensable evaluation for Raynauds 
disease, affecting both upper extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1977 
and from October 1984 to November 1992.  This appeal arises 
from a November 1995 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO).  In this decision, the RO 
denied an increased evaluation for the veterans Raynauds 
disease and determined that he had not submitted the 
requisite new and material evidence needed to reopen a claim 
for service connection for a psychiatric disability.  The 
veteran appealed these determinations.

In the rating decision of November 1995, the RO also 
determined that the veterans claim for service connection 
for alcoholism should not be reopened.  He appealed this 
decision.  However, in his hearing on appeal of March 1996, 
the veteran withdrew this issue.  Thus, this issue is no 
longer in appellate status.

A brief was submitted by the veterans representative 
directly to the Board of Veterans Appeals (Board) in October 
1998.  In this brief, the representative raised the issues of 
secondary service connection for peripheral neuropathy, 
carpal tunnel syndrome, and ulnar compression.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  The undersigned finds that 
these claims are not presently before the Board and that they 
are not inextricably intertwined with the claims on appeal.  
Therefore, these matters are referred to the RO for the 
appropriate action.


REMAND

Concerning the veterans attempt to reopen his claim for 
service connection for a psychiatric disability, he testified 
at his hearing on appeal in March 1996 that he had received 
psychiatric treatment at the Martinsburg, West Virginia, VA 
Medical Center soon after separation from military service.  
He claimed that he had been diagnosed with schizophrenia at 
that time.  The veteran also asserted that he has received 
psychiatric treatment from the Pittsburgh (Oakland), VA 
Medical Center.  A review of the claims file indicates that 
these records have not been obtained.  The veteran also 
alleged that some of his service medical records were 
missing.  He testified that he currently had copies of these 
records in his possession.  The undersigned finds that these 
records are pertinent to the veterans attempt to reopen his 
claim for service connection and should be obtained for 
appellate review.  See Ivey v. Derwinski, 2 Vet. App. 320 
(1992) (When the VA is placed on notice that relevant medical 
records exist, it has a duty to assist the veteran in 
obtaining these records);  See also Robinette v. Brown, 8 
Vet. App. 69 (1995) (The duty to assist includes notification 
to the veteran that his failure to submit pertinent records 
could adversely affect his claim).

The undersigned notes that a recent decision by the U. S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
changed the way the VA must analyze whether new and material 
evidence has been submitted to reopen a finally denied claim.  
In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Circuit 
Court held that new and material evidence as provided in 
38 C.F.R. § 3.156(a) (1998), as a requirement to reopen a 
finally disallowed claim, had been impermissibly defined by 
the Court of Veterans Appeals (Court) in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991) as requiring a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome (emphasis added).  Thus, the VA must use 38 C.F.R. 
§ 3.156(a) itself to determine whether new and material 
evidence has been submitted sufficient to reopen the 
veterans claim.

The last comprehensive VA examination provided to the veteran 
to evaluate his service-connected Raynauds disease was 
conducted in October 1995.  The examiner noted that the 
veterans claims folder and treatment records were not 
available for his review.  It was specifically recommended by 
the examiner that these records be reviewed in order to 
obtain an accurate picture of the diseases current severity.  
According to the Court, a VA examination is not adequate for 
rating purposes if the examiner has not had an opportunity to 
review the veterans medical history.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Under the circumstances, 
a new VA examination must be provided to the veteran.

It is noted by the undersigned that the rating criteria for 
evaluating Raynauds disease, found at 38 C.F.R. Part 4, 
Diagnostic Code 7117, was effectively changed on January 12, 
1998.  Based on a review of the claims folder, the veteran 
has not been evaluated by the RO under this new criteria.  
Since the veteran had filed his claim for an increased rating 
prior to the effective date of the new rating criteria, the 
RO must evaluate the veterans claim under both the old and 
new criteria.  A decision must be made determining which 
criteria are most favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The veteran also must be 
notified that he is entitled to the highest rating applicable 
under the set of criteria most favorable to him.

The new rating criteria for evaluating Raynauds disease are 
noted below:

Code 7117.  Raynauds syndrome:

>With two or more digital ulcers plus 
autoamputation of one or more digits and 
history of characteristic attacks; rate 
as 100 percent disabling.

>With two or more digital ulcers and 
history of characteristic attacks; rate 
as 60 percent disabling.

>Characteristic attacks occurring at 
least daily; rate as 40 percent 
disabling.

>Characteristic attacks occurring four to 
six times a week; rate as 20 percent 
disabling.

>Characteristic attacks occurring one to 
three times a week; rate as 10 percent 
disabling.

38 C.F.R. Part 4 (1998).

Finally, at his hearing in March 1996, the veteran testified 
that he had applied for disability compensation from the 
Social Security Administration (SSA).  The Court has ruled on 
the importance of the VA obtaining a claimants SSA records.  
See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Thus, the 
RO should also obtain these records.

Under the circumstances, the undersigned finds that further 
development is required, and the case is REMANDED to the RO 
for the following action.

1.  The RO should appropriately contact 
the veteran and request the following 
information:

a.  The RO should advise the veteran 
to submit any service medical 
records which he has in his 
possession.  He should also be 
advised that he should obtain and 
submit any additional records of 
private medical treatment received 
for his psychiatric disability and 
that in order to complete his claim, 
he should obtain and submit any 
additional evidence of an acquired 
psychiatric disability of service 
onset.

b.  The RO should also appropriately 
contact the veteran and obtain the 
names and addresses of all 
healthcare providers who treated his 
Raynauds disease from October 1995 
to the present time.  After securing 
the necessary release(s), the RO 
should obtain legible copies of all 
records not already contained in the 
claims folders, to include those 
from any identified VA clinic or 
medical 


center.  The RO should specifically 
request releases (as necessary) and 
obtain legible copies of all 
treatment records from the following 
sources:

(i).  Charles P. Gennaula, M.D.
	Charleroi Professional Plaza
	625 Lincoln Avenue, Suite 209
	North Charleroi, Pennsylvania 
15022

(ii).  VA Medical Center
	Martinsburg, West Virginia

(iii).  VA Medical Center
	Pittsburgh (Oakland), 
Pennsylvania

Once obtained, all records must be 
associated with the claims folder.

2.  The RO should contact the appropriate 
office of the SSA and request any 
decision determining the veterans 
entitlement to disability benefits.  It 
should also be requested that copies of 
all underlining medical records used in 
arriving at this decision be forwarded to 
the VA.  All material received from this 
request must be associated with the 
claims file.

3.  After the above has been completed, 
the veteran should be afforded a VA 
vascular examination.  The purpose of the 
examination is to determine the severity 
of his service-connected Raynauds 
disease of the upper extremities.  It is 
imperative that the examiner review 


the claims folder prior to the 
examination, review the revised criteria 
for rating Raynauds disease together 
with the criteria in effect prior to 
January 12, 1998, and report findings in 
terms which are consistent with both the 
old and the new rating criteria.  The 
examiner should render findings on the 
severity of the veterans Raynauds 
disease of the upper extremities standing 
alone without regard to any co-existing 
disabilities.  The examiner should also 
render an opinion on the effect that the 
veterans Raynauds disease has on his 
social and industrial adaptability. 

4.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician and request that all questions 
be answered.

5.  Following completion of the above and 
any other development deemed necessary, 
the RO should reconsider the issues of 
entitlement to an increased rating for 
Raynauds disease and whether the 
veterans claim for service connection 
for a psychiatric disability should be 
reopened.

a.  Regarding the claim for an 
increased evaluation for Raynauds 
disease, the RO should determine 
whether the prior regulations or the 
new regulations at 38 C.F.R. Part 4, 
Diagnostic Code 7117, are most 
favorable to the veteran.  If the 
decision is unfavorable to the 
veteran, then a supplemental 
statement of the case (SSOC) 


should be issued to him and his 
representative and they should be 
given a reasonable opportunity to 
respond.  Both the old and new 
criteria must be cited and discussed 
in the SSOC.  The SSOC should 
contain a discussion of the 
reasoning employed to determine the 
most favorable rating criteria.

b.  Regarding the veterans attempt 
to reopen a claim for service 
connection for a psychiatric 
disability, the RO should analyze 
his claim solely based on the 
criteria found at 38 C.F.R. 
§ 3.156(a).  If the determination 
remains adverse to the veteran, he 
and his representative should be 
furnished with a SSOC and given a 
reasonable opportunity to respond.

Thereafter, if appropriate, the case 
should be returned for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The veteran need take no further action until he is informed.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 
